                                          Case 5:18-cv-02349-BLF Document 432 Filed 12/01/20 Page 1 of 3




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JANE DOE 1, et al.,                                Case No. 18-cv-02349-BLF
                                   8                     Plaintiffs,
                                                                                            ORDER DENYING DEFENDANTS'
                                   9               v.                                       RULE 72(A) MOTION FOR RELIEF
                                  10     CHAD F. WOLF, et al.,
                                  11                     Defendants.

                                  12
Northern District of California




                                              Before the Court is Defendants’ motion for relief from a non-dispositive pretrial order of
 United States District Court




                                  13
                                       Magistrate Judge Virginia K. DeMarchi, pursuant to Federal Rule of Civil Procedure 72(a). Mot.,
                                  14
                                       ECF 426. Defendants challenge Judge DeMarchi’s September 17, 2020 order (“Reconsideration
                                  15
                                       Order”), see ECF 418, regarding Defendants’ motion for reconsideration concerning Defendants’
                                  16
                                       confidentiality designations for certain discovery materials. See Mot. After the Court ordered
                                  17
                                       Plaintiffs to respond to Defendants’ motion, Plaintiffs filed an opposition brief arguing that Judge
                                  18
                                       DeMarchi’s decisions were not clearly erroneous or contrary to law, which is the applicable
                                  19
                                       standard of review. See Opp’n, ECF 430.
                                  20
                                              I.        BACKGROUND
                                  21
                                              On May 27, 2020, Judge DeMarchi issued an order ruling on the confidentiality
                                  22
                                       designations of certain documents and deposition testimony Defendants produced in discovery.
                                  23
                                       See Order Re Discovery Dispute Re Defendants’ HC-AEO Designations, ECF 343. She found that
                                  24
                                       some of Defendants’ confidentiality designations were warranted at least for purposes of discovery
                                  25
                                       and that some documents did not warrant those designations. Id. 1. Defendants then filed a motion
                                  26
                                       for relief from Judge DeMarchi’s order with this Court, objecting to sixteen of Judge DeMarchi’s
                                  27
                                       designation denials. See Mot., ECF 346. In denying that motion on June 18, 2020, this Court
                                  28
                                          Case 5:18-cv-02349-BLF Document 432 Filed 12/01/20 Page 2 of 3




                                   1   stated,
                                                 The Court, however, recognizes that Defendants may have a stronger jurisdictional discovery
                                   2             argument now because the Court denied Plaintiffs’ motion for leave to add the FBI as a
                                                 defendant. See ECF 357. Because this fact was not before Judge DeMarchi when she ruled on
                                   3
                                                 Defendants’ argument, the Court cannot reconsider it here. If Defendants would like to re-
                                   4             assert their jurisdictional discovery argument, Defendants may raise the issue with Judge
                                                 DeMarchi in a subsequent motion.
                                   5
                                       Order, ECF 360. Defendants took the Court’s suggestion and filed a motion for reconsideration with
                                   6
                                       Judge DeMarchi on June 30, 2020. See Mot., ECF 379. Judge DeMarchi issued her order on
                                   7
                                       Defendants’ motion for reconsideration on September 17, 2020. See Order re Motion for
                                   8
                                       Reconsideration re Discovery Order (“Reconsideration Order”), ECF 418. Judge DeMarchi found that
                                   9
                                       Defendants were “effectively seek[ing] a do-over on the merits, including asking the Court to consider
                                  10
                                       the declaration of FBI Acting Section Chief Gabriel K. Poling (Dkt. No. 373-4) concerning the harm
                                  11
                                       he believes will result from disclosure of the disputed items—a declaration not previously before the
                                  12
Northern District of California




                                       Court.” Reconsideration Order 5. Applying the proper standard for reconsideration, Judge DeMarchi
 United States District Court




                                  13
                                       found that Defendants had not identified any reason for her to reconsider her finding that Defendants
                                  14
                                       had not made the showing of particularized harm that is required for a confidentiality designation.
                                  15
                                       Reconsideration Order 6. Likewise, Judge DeMarchi found that Defendants failed to identify a reason
                                  16
                                       for her to consider the information in the Poling declaration, which could have been submitted in
                                  17
                                       connection with the parties’ original dispute. Id. 6-7. Judge DeMarchi did sua sponte review her
                                  18
                                       designations and applied the “highly confidential-attorney’s eyes only” designation to two of the
                                  19
                                       sixteen documents in dispute. Reconsideration Order 7. Defendants then filed this current motion
                                  20
                                       before the Court for relief from Judge DeMarchi’s Reconsideration Order on October 2, 2020.
                                  21
                                                 II.    LEGAL STANDARD
                                  22
                                                 A magistrate judge’s non-dispositive pretrial order may be modified or set aside if it is
                                  23
                                       “clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “[T]he magistrate’s factual
                                  24
                                       determinations are reviewed for clear error, and the magistrate’s legal conclusions are reviewed to
                                  25
                                       determine whether they are contrary to law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D.
                                  26
                                       Cal. 2010). With respect to factual determinations, this Court “may not simply substitute [its]
                                  27
                                       judgment for that of the magistrate judge.” Fitness Anywhere LLC v. Woss Enterprises LLC, No.
                                  28
                                                                                           2
                                          Case 5:18-cv-02349-BLF Document 432 Filed 12/01/20 Page 3 of 3




                                   1   14-CV-01725-BLF, 2015 WL 12977018, at *1 (N.D. Cal July 2, 2015). The Court should overturn

                                   2   the magistrate’s decision only where the Court has a “definite and firm conviction that a mistake

                                   3   has been committed.” Id.

                                   4          III.    DISCUSSION

                                   5          Having reviewed the evidence, the Court finds no clear error and that Judge DeMarchi’s

                                   6   decision was not contrary to law. The Court acknowledges Defendants’ argument that this Court

                                   7   sealed the same or similar information under a higher “compelling reasons” standard. Mot. 3.

                                   8   However, this Court considered different evidence—namely, the Poling declaration—that was

                                   9   properly before this Court but not properly before Judge DeMarchi when she made her decision.

                                  10   Defendants’ failure to present their best evidence to Judge DeMarchi at the beginning of this

                                  11   dispute is not a problem for this Court to fix. While the result may be anomalous, this Court has no

                                  12   basis to overturn Judge DeMarchi’s decision. She applied the proper standard on her motion for
Northern District of California
 United States District Court




                                  13   reconsideration, and her decision is not clearly erroneous or contrary to law. Accordingly, the

                                  14   Court DENIES Defendants’ motion.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: December 1, 2020

                                  18                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
